Citation Nr: 0518441	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.   
 
2.  Entitlement to service connection for a right lung 
disorder.   
 
3.  Entitlement to service connection for a right wrist 
disorder.   
 
4.  Entitlement to service connection for an Achilles tendon 
disorder.   
 
5.  Entitlement to service connection for a left shoulder 
disorder.   
 
6.  Entitlement to service connection for a left elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1978 
and from July 1985 to April 2002.  He also had additional 
service in the Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which, 
in pertinent part, denied service connection for sinusitis, a 
right lung disorder, a right wrist disorder, an Achilles 
tendon disorder, a left shoulder disorder, and for a left 
elbow disorder.  In November 2004, the veteran testified at a 
Board videoconference hearing.  

The present Board decision addresses the issues of 
entitlement to service connection for a right lung disorder 
and for a right wrist disorder.  The issues of entitlement to 
service connection for sinusitis, an Achilles tendon 
disorder, a left shoulder disorder, and a left elbow disorder 
are the subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The veteran does not, at this time, currently have a 
chronic right lung disorder.   
 
2.  The veteran does not, at this time, currently have a 
chronic right wrist disorder.  

CONCLUSIONS OF LAW

1.  A right lung disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.30 (2004).  

2.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A.  Right Lung Disorder

As noted above, the veteran served on active duty from April 
1975 to April 1978 and from July 1985 to April 2002.  He also 
had additional service in the Army National Guard.  His 
service medical records for his first period of active duty 
from April 1975 to April 1978 show that he was treated for 
respiratory or lung complaints.  An April 1975 entry noted 
that the veteran reported that he had sinusitis.  It was 
noted that he had a head cold and congestion.  The assessment 
was acute respiratory disease.  A December 1975 radiological 
report, as to the veteran's chest, noted that the veteran had 
a prior episode of acute respiratory disease.  The report 
indicated that there was no active disease present at that 
time.  An October A February 1978 entry reported that the 
veteran complained of sinus congestion, frontal headaches, a 
dry cough, muscle aches, and that his ears were plugged up.  
The assessment included an upper respiratory infection.  

The service medical records for the veteran's second period 
of active duty from July 1985 to April 2002 also indicate 
that he was seen for respiratory or lung complaints on 
multiple occasions.  A November 1994 radiological report, 
indicated an impression of a 3 centimeter (cm) concentrically 
calcified mass far posteriorly in the costophrenic angle 
adjacent to the pleural and diaphragmatic surface.  It was 
noted that the concentric calcification suggested that it was 
a "benign" lesion and that the etiology was unknown.  It 
was also reported that there was a small attachment to the 
pleural surface.  

A November 1994 treatment entry also noted that a chest X-ray 
showed a possible calcification in the lower right lung or in 
the liver.  Another November 1994 treatment entry referred to 
a calcified granuloma in the right lung.  A May 1995 
radiological report indicated that the previously noted chest 
density in the right lung base far posteriorly was again 
seen.  It was reported that it measured approximately three 
centimeters in diameter and was seen in fluoroscopy to 
represent a concentrically calcified mass which was thought 
to be benign.  A May 1995 treatment entry noted that the 
veteran had a calcified granuloma.  

A January 1997 treatment entry included an assessment of an 
upper respiratory infection.  A May 2001 entry noted that the 
veteran reported an episode of acute wheezing.  The 
assessment included asthma.  A July 2001 treatment entry also 
related an assessment which included asthma.  A September 
2001 statement from a private physician noted that in May of 
that year, the veteran had some shortness of breath.  It was 
reported that he underwent a cardiac evaluation and was 
started on Advair for possible asthma.  The assessment 
included new onset of shortness of breath that spring, now 
resolved.  

The veteran underwent a VA general medical examination in 
April 2002, just days prior to his actual separation from 
service.  He reported that around eight months after he 
started allergy shots in October 2000, he developed a brief 
episode of dyspnea.  It was noted that pulmonary function 
studies were done and he was given a trial of an inhaler for 
thirty days.  The veteran reported that such symptoms 
resolved and had not recurred.  He stated that he presently 
had no pulmonary symptoms whatsoever.  

The examiner reported that the respiratory evaluation was 
normal.  The diagnoses included respiratory distress with 
asthma, treated for thirty days, and resolved with a normal 
examination.  An April 2002 radiological report related an 
impression of a normal study of the chest.  A May 2002 
radiological report, as to the veteran's abdomen, noted that 
there was a rounded appearing calcific density was seen 
overlying the dome of the right hemidiaphragm that could 
represent a granuloma probably in the lung base or even in 
the area of the liver.  

The Board observes that the April 2002 VA examination report 
indicates that the veteran does not have a present chronic 
right lung disorder.  The granuloma, noted above, is not 
considered a disability.  The April 2002 VA examination 
report provides negative evidence against this claim.  

Additionally, post-service VA treatment records, including 
examination reports, dated from October 2002 to June 2004, do 
not show any right lung or respiratory problems.  Such 
medical evidence provides more negative evidence against this 
claim.  

In addition to a disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  In statements and testimony, the veteran has alleged 
that he has a current right lung disorder, but as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The 
medical evidence shows no current evidence of a chronic right 
lung disorder, and therefore there is no "disability" to 
service-connect.  The veteran's granuloma in the right lung 
is not an actual chronic "disability" for which service 
connection may be granted.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  Therefore, it must be concluded that the claimed 
right lung disorder was not incurred in or aggravated by 
service, and service connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a right lung disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Right Wrist Disorder

The veteran's service medical records for his first period of 
active duty from April 1975 to July 1985 show no complaints, 
findings, or diagnosis of a right wrist disorder.  

The service medical records for his second period of service 
from July 1985 to April 2002 show that he was treated for 
right wrist complaints on two occasions.  A June 1986 entry 
noted that the veteran complained of pain in the right wrist 
for three days.  He reported that he injured his wrist when 
he pulled on a cable.  The assessment was a sprain.  A 
December 1988 entry noted that the veteran complained of a 
bump on the right wrist.  The assessment was a ganglion cyst.  
The remainder of the veteran's service medical records do not 
refer to any right wrist problems, and this fact provides 
negative evidence against this claim.  

The veteran underwent a VA general medical examination in 
April 2002 just days before his actual separation from 
service.  He reported that he sprained his right wrist in 
1989 using a chain to pull a stuck vehicle.  The veteran 
stated that the problem resolved without residual.  He also 
indicated that he developed a ganglion cyst of the right 
wrist area that spontaneously resolved and had not recurred.  

The examiner reported that the right wrist evaluation was 
normal with full range of motion.  The diagnoses included 
sprained right wrist, resolved, without residual with a 
normal examination.  

The Board notes that an actual chronic right wrist disorder 
was not diagnosed during the veteran's period of service and 
this fact provides negative evidence against his claim.  
Post-service VA treatment records do not show treatment for a 
right wrist disorder, which provides further negative 
evidence against this claim.  

As noted above, one requirement for service connection is the 
presence of a current claimed disability.  See Degmetich, 
supra.  The medical evidence shows no current chronic right 
wrist disorder, and thus service connection is not warranted.  
The veteran has alleged in statements and testimony that he 
has a current right wrist disorder, but as a layman he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.  

The Board concludes that a right wrist disorder was neither 
incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right wrist disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a May 2003 letter, a 
March 2004 letter, a May 2004 statement of the case, and at 
the November 2004 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right lung disorder and a right 
wrist disorder.  The discussions in the rating decision, the 
statement of the case, Board hearing held in November 2004, 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.


ORDER

Service connection for a right lung disorder is denied.  

Service connection for a right wrist disorder is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for sinusitis, an Achilles tendon disorder, a left 
shoulder disorder, and a left elbow disorder.  

The veteran's service medical records for his first period of 
active duty from April 1975 to April 1978 show that on a 
medical history form at the time of an April 1975 enlistment 
examination, he reported that he had sinusitis.  The 
reviewing examiner indicated that a sinus discharge was 
noted.  The April 1975 objective enlistment examination 
report included a notation that the veteran's sinuses were 
normal.  Subsequent treatment entries show treatment for 
disorders including sinusitis.  

The service medical records for the veteran's second period 
of active duty from July 1985 to April 2002 show treatment 
for sinusitis and right ankle, heel, and Achilles tendon 
complaints.  Such records also show treatment for left 
shoulder and left elbow problems.  

The veteran underwent a VA general medical examination in 
April 2002, just days prior to his separation from service.  
The diagnoses included insufficient evidence to warrant a 
diagnosis of a left shoulder condition; right ankle sprain 
treated and resolved; insufficient evidence to warrant a 
diagnosis of an Achilles tendon problem; insufficient 
evidence to warrant a diagnosis of bilateral heel spurs; 
foreign body, right foot, post excision and asymptomatic with 
normal exam; sinusitis, treated and resolved with a normal 
examination; and allergic rhinitis presently under control 
with normal examination on allergy shots.  

Subsequent treatment records, however, show treatment for the 
elbow, ankle, and let shoulder complaints.  Additionally, at 
the November 2004 Board hearing, the veteran testified that 
he had received recent VA treatment, to specifically include 
treatment for sinusitis and right foot problems.  As 
additional VA medical records, which may be pertinent to his 
claims have been identified, they should be obtained.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with VA 
examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for sinusitis, a right ankle 
disorder, an Achilles tendon disorder, a 
left shoulder disorder, and left elbow 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed sinusitis, if 
any.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  Based 
on a review of historical records and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any diagnosed 
sinusitis, including any relationship with 
the veteran's periods of service from 
April 1975 to April 1978 and from July 
1985 to April 2002.  The examiner should 
specifically comment as to whether any 
pre-service sinusitis was permanently 
worsened by the veteran's periods of 
service.  

3.  The RO should also have the veteran 
undergo a VA examination to determine the 
nature and etiology of his claimed 
Achilles tendon disorder (to include a 
right ankle disorder), left shoulder 
disorder, and left elbow disorder, if any.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
the etiology of any diagnosed Achilles 
tendon (to include right ankle), left 
shoulder, and left elbow disorders, 
including any relationship with his 
periods of service.  

4.  Thereafter, the RO should review the 
veteran's remaining claims.  If the claims 
are denied, the RO should issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last statement of the case, to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


